EXHIBIT 10.1

FORM OF PROMISSORY NOTES EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Exchange Agreement”), is dated as of May 21,
2015, by and between Attitude Drinks Incorporated, a Delaware corporation (the
“Company”), and the subscribers identified on Schedule 1 hereto (the
“Subscribers”).

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(a)(2) as promulgated by the United States Securities
and Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “1933 Act”);

 

WHEREAS, the Subscribers are owed money (the “Debt”) in the amounts set forth
opposite their names on Schedule 1 annexed hereto, which Debt is evidenced by
promissory notes (the “Surrendered Notes”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Notes, including all accrued interest thereon, shall be
exchanged (the “Exchange”) for the following securities of the Company, up to
(i) [      ] shares of the Company’s Series C Variable Rate Convertible
Preferred Stock (“Preferred Stock”) issued hereunder having the rights,
preferences and privileges set forth in the Certificate of Designation, in the
form of Exhibit A hereto, convertible into shares of the Company’s Common Stock,
$0.00001 par value (the “Common Stock”), (ii) warrants to purchase the Company’s
Common Stock in the form annexed hereto as Exhibit B (the “Warrants”), and (iii)
Additional Investment Rights (“AIRs”) in the form annexed hereto as Exhibit C
granting the Subscriber the right to purchase (x) additional shares of Preferred
Stock , and (y) a corresponding amount of Warrants. The Preferred Stock,
Warrants, AIRs and shares of Common Stock issuable upon conversion of the
Preferred Stock and exercise of the Warrants (the “Conversion Shares”) are
collectively referred to herein as the “Securities”; and

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

1.1      Exchange. On the Closing Date the Subscribers will exchange the
Surrendered Notes identified on Schedule 1 for the Preferred Stock, Warrants,
AIRs in the amounts set forth on Schedule 1.

1.2      Closing. The “Closing Date” shall be the date that the Preferred Stock,
Warrants, AIRs and Surrendered Notes are delivered to the respective parties.
Subject to the satisfaction or waiver of the terms and conditions of this
Exchange Agreement, on the Closing Date, the Subscribers shall be issued the
Preferred Stock, Warrants, AIRs.

 

2.      Subscribers Representations and Warranties. Each Subscriber for itself
only, hereby represents to and agrees with the Company that:

 

(a)      Organization and Standing of the Subscriber. Subscriber is duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

(b)      Authorization and Power. Subscriber has the requisite power and
authority to enter into and perform this Exchange Agreement and to purchase the
Securities. The execution, delivery and performance of this Exchange Agreement
by Subscriber and the consummation by Subscriber of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of Subscriber or its
Board of Directors or stockholders, if applicable, is required. This Exchange
Agreement has been or will be duly authorized and executed and when delivered by
Subscriber will constitute valid and binding obligations of Subscriber,
enforceable against Subscriber in accordance with the terms thereof.

 

1 

 



  



(c)      No Conflicts. The execution, delivery and performance of this Exchange
Agreement and the consummation by Subscriber of the transactions contemplated
hereby and thereby or relating hereto do not and will not (i) result in a
violation of Subscriber’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which Subscriber is a party, nor (iii) result in a violation of
any law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to Subscriber or its properties (except for such
conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on Subscriber). Subscriber is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Exchange Agreement nor to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.

 

(d)      Information on Subscriber. Subscriber is, and will be at the time of
the conversion of the Preferred Stock, or exercise of the Warrant or AIRs an
“accredited investor”, as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable Subscriber to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. Subscriber has the
authority and is duly and legally qualified to purchase and own the Securities.
Subscriber is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof. The Subscriber agrees to provide the
Company with such information reasonably required from time to time for the
Company to comply with the Company’s regulatory filing requirements.

 

(g)      Purchase of Preferred Stock, Warrants, AIRs. On the Closing Date,
Subscriber will purchase the Preferred Stock, Warrants, AIRs as principal for
its own account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof.

 

(h)      Compliance with Securities Act. Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of the Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Subject to compliance with applicable securities
laws, the Subscriber may enter into lawful hedging transactions in the course of
hedging the position they assume and the Subscriber may also enter into lawful
short positions or other derivative transactions relating to the Securities, or
interests in the Securities, and deliver the Securities, or interests in the
Securities, to close out their short or other positions or otherwise settle
other transactions, or loan or pledge the Securities, or interests in the
Securities, to third parties who in turn may dispose of these Securities. The
immediately preceding sentence does not affect, mitigate or impair any of the
Subscriber’s representations, warranties and agreements of this Section 2.

 

(i)      Conversion Shares Legend. The Securities shall bear the following or
similar legend:

 

2 

 



 



 

"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."

(j)      Communication of Offer. The offer to sell the Securities was directly
communicated to Subscriber by the Company. At no time was Subscriber presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.

 

(k)      Restricted Securities. Subscriber understands that the Securities have
not been registered under the 1933 Act and Subscriber will not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available. Notwithstanding anything to
the contrary contained in this Exchange Agreement, Subscriber may transfer
(without restriction and without the need for an opinion of counsel) the
Securities to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Exchange Agreement. For
the purposes of this Exchange Agreement, an “Affiliate” of any person or entity
means any other person or entity directly or indirectly controlling, controlled
by or under direct or indirect common control with such person or entity.
Affiliate includes each Subsidiary of the Company. For purposes of this
definition, “control” means the power to direct the management and policies of
such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.

 

(l)      No Governmental Review. Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 

(m)      Correctness of Representations. Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.

 

(n)       On the date hereof and on the Closing Date, the Notes are owned by the
Subscriber and are free and clear of any liens, mortgages, encumbrances, pledges
or any other similar restrictions.

 



3 

 

 

3.      Company Representations and Warranties. The Company represents to and
agrees with each Subscriber that:

(a)      Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purposes of this
Exchange Agreement, a “Material Adverse Effect” shall mean a material adverse
effect on the financial condition, results of operations, prospects, properties
or business of the Company and its Subsidiaries taken as a whole. For purposes
of this Exchange Agreement, “Subsidiary” means, with respect to any entity at
any date, any direct or indirect corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity of which (A) more than 30% of (i) the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors or
other managing body of such entity, (ii) in the case of a partnership or limited
liability company, the interest in the capital or profits of such partnership or
limited liability company or (iii) in the case of a trust, estate, association,
joint venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity, or (B) is under the actual control of the Company.

(b)      Authority; Enforceability. This Exchange Agreement, the Preferred
Stock, Warrants, AIRs and any other agreements delivered or required to be
delivered together with or pursuant to this Exchange Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and Subsidiaries, as the case may be, and
are valid and binding agreements of the Company and Subsidiaries, as the case
may be, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity. The Company and Subsidiaries, as the case may
be, have full corporate power and authority necessary to enter into and deliver
the Transaction Documents and to perform their obligations thereunder.

(c)      Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”) or the
Company's shareholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities. The Transaction Documents and the Company’s
performance of its obligations thereunder have been unanimously approved by the
Company’s Board of Directors. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
governmental authority in the world, including without limitation, the United
States, or elsewhere is required by the Company or any Affiliate of the Company
in connection with the consummation of the transactions contemplated by this
Exchange Agreement, except as would not otherwise have a Material Adverse Effect
or the consummation of any of the other agreements, covenants or commitments of
the Company or any Subsidiary contemplated by the other Transaction Documents.
Any such qualifications and filings will, in the case of qualifications, be
effective on the Closing and will, in the case of filings, be made within the
time prescribed by law.

(d)      The Securities. The Securities upon issuance:

(i)      are owned by the Subscriber, and will be, free and clear of any
security interests, liens, claims or other encumbrances, subject only to
restrictions upon transfer under the 1933 Act and any applicable state
securities laws;



4 

 

 

(ii)      have been, or will be, duly and validly authorized and on the dates of
issuance of the Preferred Stock, Warrants, AIRs the issuance of the Conversion
Shares upon conversion of the Preferred Stock or exercise of the Warrants, the
Preferred Stock, Warrants, AIRs and Conversion Shares will be duly and validly
issued, fully paid and non-assessable and if registered pursuant to the 1933 Act
and resold pursuant to an effective registration statement or an exemption from
registration, will be free trading, unrestricted and unlegended;

(iii)      will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company or rights
to acquire securities or debt of the Company;

(iv)      will not subject the holders thereof to personal liability by reason
of being such holders; and

(v)      assuming the representations and warranties of the Subscribers as set
forth in Section 2 hereof are true and correct, will not result in a violation
of Section 5 under the 1933 Act.

(e)      No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security of the Company nor solicited any offers to
buy any security of the Company under circumstances that would cause the offer
of the Securities pursuant to this Exchange Agreement to be integrated with
prior offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Bulletin Board. No prior offering will impair the
exemptions relied upon in the Exchange or the Company’s ability to timely comply
with its obligations hereunder. Neither the Company nor any of its Affiliates
will take any action or suffer any inaction or conduct any offering other than
the transactions contemplated hereby that may be integrated with the offer or
issuance of the Securities or that would impair the exemptions relied upon in
the Exchange or the Company’s ability to timely comply with its obligations
hereunder.

(f)      No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.

(g)      Dilution. The Company's executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Preferred Stock and Warrants upon the exercise of the AIRS and the
issuance of the Conversion Shares upon conversion of the Preferred Stock and
exercise of the Warrants is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
stockholders of the Company or parties entitled to receive equity of the
Company.

 

(h)      Investment Company. Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

 

(i)      Reporting Company/Shell Company. The Company is subject to reporting
obligations pursuant to Section 15(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”).

 

5 

 

 

 



Pursuant to the provisions of the 1934 Act, except as set forth on Schedule 3(i)
the Company has timely filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months. The
Company is not a “shell company” or “former shell company” as those terms are
employed in Rule 144 under the 1933 Act.

 

(j)      Company Predecessor and Subsidiaries. The Company makes each of the
representations contained in Sections 3(a), (b), (c), (h) (k) and (l) of this
Exchange Agreement, as same relate or could be applicable to each Subsidiary.
All representations made by or relating to the Company of a historical or
prospective nature and all undertakings and obligations to act or refrain from
certain actions described herein shall relate, apply and refer to the Company
and Subsidiaries and their predecessors and successors.

 

(k)      Correctness of Representations. The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.

(l)      Survival. The foregoing representations and warranties shall survive
the Closing Date.

4.       Regulation D Offering/Legal Opinion. The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(a)(2) or Section
4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder. The
Preferred Stock, Warrants, AIRs issued pursuant to this agreement tack, for Rule
144 purposes, to the issue date of the Surrendered Notes. The Company will
provide, at the Company's expense, to the Subscribers, such other legal
opinions, if any, as are reasonably necessary in Subscribers’ opinion for the
issuance and resale of the Preferred Stock and Conversion Shares pursuant to an
effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration. 

5.1.      Conversion of Preferred Stock and Exercise of the Warrants.

 

(a)      Upon the conversion of a Preferred Stock, exercise of the Warrants or
any part thereof, the Company shall, at its own cost and expense, take all
necessary action, including obtaining and delivering an opinion of counsel to
assure that the Company's transfer agent shall issue stock certificates in the
name of a Subscriber (or its permitted nominee) or such other persons as
designated by Subscriber and in such denominations to be specified at conversion
representing the number of shares of Common Stock issuable upon such conversion.
The Company warrants that no instructions other than these instructions have
been or will be given to the transfer agent of the Company's Common Stock and
that the certificates representing such shares shall contain no legend other
than the legend set forth in Section 2(i). If and when a Subscriber sells the
Conversion Shares, assuming (i) a registration statement including such
Conversion Shares for registration has been filed with the Commission, is
effective and the prospectus, as supplemented or amended, contained therein is
current and (ii) Subscriber or its agent confirms in writing to the transfer
agent that Subscriber has complied with the prospectus delivery requirements,
the Company will reissue the Conversion Shares without restrictive legend and
the Conversion Shares will be free-trading, and freely transferable. In the
event that the Conversion Shares are sold in a manner that complies with an
exemption from registration, the Company will, upon request, promptly instruct
its counsel to issue to the transfer agent an opinion permitting removal of the
legend indefinitely if such sale is intended to be made in conformity with Rule
144(b)(1)(i) of the 1933 Act, provided that Subscriber delivers reasonably
requested representations in support of such opinion.

 



6 

 

 

(b)      Each Subscriber will give notice of its decision to exercise its right
to convert its Preferred Stock, dividends, or part thereof by emailing,
telecopying or otherwise delivering a completed Notice of Conversion (a form of
which is annexed as Exhibit A to the Preferred Stock) to the Company via
confirmed telecopier transmission or otherwise pursuant to this Exchange
Agreement. Subscribers will not be required to surrender the certificate
representing the Preferred Stock until the Preferred Stock has been fully
converted. Each date on which a Notice of Conversion is faxed or emailed to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.” The Company will itself or cause the Company’s
transfer agent to transmit the Company’s Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Preferred Stock to
Subscribers via express courier for receipt by Subscribers within three (3)
business days after the Conversion Date (such fifth day being the “Delivery
Date”). In the event the Conversion Shares are electronically transferable, then
delivery of the Shares must be made by electronic transfer provided request for
such electronic transfer has been made by the Subscribers. A certificate
representing the balance of the Preferred Stock not so converted will be
provided by the Company to a Subscriber if requested by a Subscriber, provided
such Subscriber delivers the original certificate to the Company.

 

(c)      The Company understands that a delay in the delivery of the Conversion
Shares in the form required pursuant to Section 5.1 hereof later than the
Delivery Date could result in economic loss to the Subscribers. As compensation
to Subscribers for such loss, the Company agrees to pay (as liquidated damages
and not as a penalty) to each applicable Subscriber for late issuance of
Conversion Shares in the form required pursuant to Section 5.1 hereof upon
Conversion of the Preferred Stock or exercise of the Warrants, the amount of
$100 per business day after the Delivery Date for each $10,000 of Preferred
Stock stated value and dividends (and proportionately for other amounts) being
converted of the corresponding Conversion Shares which are not timely delivered.
The Company shall pay any payments incurred under this Section upon demand.
Furthermore, in addition to any other remedies which may be available to the
Subscribers, in the event that the Company fails for any reason to effect
delivery of the Conversion Shares on or before the Delivery Date, the Subscriber
will be entitled to revoke all or part of the relevant Notice of Conversion by
delivery of a notice to such effect to the Company whereupon the Company and
Subscriber shall each be restored to their respective positions immediately
prior to the delivery of such notice, except that the damages payable in
connection with the Company’s default shall be payable through the date notice
of revocation or rescission is given to the Company. 

5.2.      Maximum Conversion. A Subscriber shall not be entitled to convert on a
Conversion Date that amount of the Preferred Stock nor may the Company make any
payment including stated value, dividends, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by Subscriber and its Affiliates on a Conversion Date
or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Preferred Stock with respect to which the determination of
this provision is being made on a calculation date, which would result in
beneficial ownership by Subscriber and its Affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the immediately preceding sentence, beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Rule 13d-3 thereunder. Subject to the foregoing, the
Subscribers shall not be limited to aggregate conversions of only 4.99% and
aggregate conversions by the Subscribers may exceed 4.99%. A Subscriber may
increase it ownership limitation to 9.99% upon 61 days notice to the Company.
The Subscribers shall have the authority to determine whether the restriction
contained in this Section 5.2 will limit any conversion of a Preferred Stock and
the extent such limitation applies and to which convertible or exercisable
instrument or part thereof such limitation applies.

 

7 

 



5.3.      Injunction Posting of Bond. In the event a Subscriber shall elect to
convert Preferred Stock, exercise the Warrant or any part thereof, the Company
may not refuse conversion based on any claim that such Subscriber or anyone
associated or affiliated with such Subscriber has not complied with Subscriber’s
obligations under the Transaction Documents, or for any other reason, unless, a
final non-appealable injunction from a court made on notice to Subscriber,
restraining and or enjoining conversion of all or part of such Preferred Stock
shall have been sought and obtained by the Company and the Company has posted a
surety bond for the benefit of Subscriber equal to the greater of (i) 125% of
the outstanding stated value and accrued but unpaid dividends of the Preferred
Stock, and the aggregate purchase price of the Conversion Shares which are
sought to be subject to the injunction, or (ii) the closing price of the Common
Stock on the trading day before the issue date of the injunction multiplied by
the number of Conversion Shares issuable upon conversion of the Preferred Stock,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to Subscriber to the
extent the judgment or decision is in Subscriber’s favor.

 

5.4.      Buy-In. In addition to any other rights available to Subscribers, if
the Company fails to deliver to a Subscriber Conversion Shares by the Delivery
Date and if after the Delivery Date Subscriber or a broker on Subscriber’s
behalf purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by Subscriber of the Common Stock
which Subscriber was entitled to receive upon such conversion (a “Buy-In”), then
the Company shall pay to Subscriber (in addition to any remedies available to or
elected by the Subscribers) the amount by which (A) Subscriber’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (B) the aggregate stated value and/or dividend amount of
the Preferred Stock for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Preferred
Stock stated value and/or dividends, the Company shall be required to pay
Subscriber $1,000 plus interest. Subscriber shall provide the Company written
notice and evidence indicating the amounts payable to Subscriber in respect of
the Buy-In.

6.      left intentionally blank.

7.      Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

 

(a)      Stop Orders. Subject to the prior notice requirement described in
Section 7(h), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and only if
at least two business days prior notice of such instruction is given to the
Subscribers.

(b)      Listing/Quotation. The Company shall promptly secure the quotation or
listing of the Conversion Shares upon such national securities exchange, or
automated quotation system upon which the Company’s Common Stock is quoted or
listed and upon which such Conversion Shares are or become eligible for
quotation or listing (subject to official notice of issuance) and shall maintain
same so long as any Securities are outstanding. The Company will maintain the
quotation or listing of its Common Stock on the American Stock Exchange, Nasdaq
Capital Market, Nasdaq Global Market, Nasdaq Global Select Market, Bulletin
Board, or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock (the “Principal
Market”), and will comply in all respects with the Company's reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable. Subject to the limitation set forth in Section 7(h), the Company
will provide Subscribers with copies of all notices it receives notifying the
Company of the threatened and actual delisting of the Common Stock from any
Principal Market. As of the date of this Exchange Agreement and the Closing
Date, the Bulletin Board is the Principal Market.



8 

 



(c)      Market Regulations. If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Exchange
Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.

(d)      Filing Requirements. From the date of this Exchange Agreement and until
the last to occur of all the Securities have been paid back, resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i) (the date of such latest occurrence being the “End Date”),
the Company will (A) cause its Common Stock to continue to be registered under
Section 12(b) or 12(g) of the 1934 Act, (B) comply in all respects with its
reporting and filing obligations under the 1934 Act, and (C) voluntarily comply
with all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(g) of the 1934 Act, if the Company is
not subject to such reporting requirements. The Company will use its best
efforts not to take any action or file any document (whether or not permitted by
the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date. Until the End Date, the Company
will continue the listing or quotation of the Common Stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market. The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to Subscribers promptly after such
filing.

(e)      Reservation. Prior to the Closing, the Company undertakes to reserve on
behalf of Subscribers from its authorized but unissued Common Stock, a number of
shares of Common Stock equal to 150% of the amount of Common Stock necessary to
allow Subscribers to be able to convert all of the Preferred Stock, Warrants,
and AIRs including dividends that would accrue thereon through the End Date
(“Required Reservation”). Failure to have sufficient shares reserved pursuant to
this Section 7(e) at any time shall be a material default of the Company’s
obligations under this Exchange Agreement. Without waiving the foregoing
requirement, if at any time Preferred Stock, Warrants, and AIRs are owned by the
Subscribers, the Company has reserved on behalf of the Subscribers less than
125% of the amount necessary for full conversion of the outstanding Preferred
Stock, Warrants, and AIRs and dividends at the conversion price in effect on
every such date (“Minimum Required Reservation”), the Company will promptly
reserve the Minimum Required Reservation, or if there are insufficient
authorized and available shares of Common Stock to do so, the Company will take
all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen business days after
the first day the Company has reserved less than the Minimum Required
Reservation. The Company agrees to provide notice to the Subscribers not later
than three days after the date the Company has less than the Minimum Required
Reservation reserved on behalf of the Subscribers.

(f)       DTC Program. At all times that Preferred Stock, Warrants, and AIRs are
outstanding or issuable, the Company will take such steps as are necessary for
the Conversion Shares to be delivered electronically to a participant in the
Depository Trust Company Automated Securities Transfer Program. In the event
that there is a chill on delivery of shares via the Depository Trust Company
Automated Securities Transfer Program, the Company shall immediately and in any
event no less than one day after such chill is announced, inform the Subscribers
of such chill.

 

9 

 



(g)      Confidentiality/Public Announcement. From the date of this Exchange
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-K, Form 10-Q and a registration statement or statements
which include the Securities for registration with the Commission or in
correspondence with the Commission regarding same or in respect to a stock
exchange listing, it will not disclose publicly or privately the identity of the
Subscribers unless expressly agreed to in writing by Subscribers or only to the
extent required by law and then only upon not less than three days prior notice
to Subscribers. In any event and subject to the foregoing, the Company
undertakes to file a Form 8-K describing the Exchange not later than the fourth
(4th) business day after the Closing Date. Prior to the filing date of such Form
8-K, a draft in the final form will be provided to Subscribers for Subscribers’
review and approval. In the Form 8-K, the Company will specifically disclose the
amount of Common Stock outstanding immediately after the Closing. Upon 
delivery by the Company to the Subscribers after the Closing Date of any notice
or information, in writing, electronically or otherwise, and while Securities
are held by Purchases, unless the  Company has in good faith determined that the
matters relating to such notice do not constitute material, nonpublic
information relating to the Company or Subsidiaries, the Company  shall within
one business day after any such delivery publicly disclose such  material, 
nonpublic  information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, the
Company shall so indicate to Subscribers prior to delivery of such notice or
information. Subscribers will be granted sufficient time to notify the Company
that such Subscriber elects not to receive such information. In such case, the
Company will not deliver such information to any such Subscriber. In the absence
of any such indication, Subscribers shall be allowed to presume that all matters
relating to such notice and information do not constitute material, nonpublic
information relating to the Company or Subsidiaries.

(h)      Non-Public Information. The Company covenants and agrees that except
for the Reports, Other Written Information and exhibits to this Exchange
Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 7(g) above,
neither it nor any other person acting on its behalf will at any time provide
Subscribers or their agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto
Subscribers shall have agreed in writing to accept such information. The Company
understands and confirms that Subscribers shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

 

(i)      Negative Covenants. So long as Securities are outstanding, without the
Consent of the Subscribers, the Company and its officers and directors will not
and will not permit any of its Subsidiaries to directly or indirectly:

 

(i)      amend its Articles, bylaws or its charter documents so as to materially
and adversely affect any rights of the Subscribers;

 

(ii)      repay, repurchase or offer to repay, repurchase or otherwise acquire
or make any dividend or distribution in respect of any of its Common Stock,
Preferred Stock, or other equity securities other than to the extent permitted
or required under the Transaction Documents;

 

(iii)      prepay or redeem any financing related debt or past due obligations
or securities, or past due obligations (except with respect to vendor
obligations, or any such obligations which in management’s good faith,
reasonable judgment must be repaid to avoid disruption of the Company’s
businesses);

 



10 

 



 

(iv)      liquidate, merger, consolidate, nor sell a substantial amount of its
assets with or to any other entity, except for a migratory merger with a
wholly-owned subsidiary, result of which does not change the relative ownership
or rights of the holders of the Securities and Common Stock.

8.      Covenants of the Company Regarding Indemnification.

(a)      Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Subscribers, the Subscribers’ officers, directors,
agents, counsel, Affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Subscribers or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Exchange Agreement or in any
Exhibit attached hereto in any Transaction Document, or other agreement
delivered pursuant hereto or in connection herewith, now or after the date
hereof; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscribers relating hereto.

(b)      Indemnification Procedures. Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 8(b) and shall only relieve it from any liability which it may have to
such indemnified party under this Section 8(b), except and only if and to the
extent the indemnifying party is prejudiced by such omission. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such indemnified
party, and, after notice from the indemnifying party to such indemnified party
of its election so to assume and undertake the defense thereof, the indemnifying
party shall not be liable to such indemnified party under this Section 8(b) for
any legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected, provided, however, that, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnifying party shall have reasonably concluded that there may be
reasonable defenses available to indemnified party which are different from or
additional to those available to the indemnifying party or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, the indemnified parties, as a group, shall have the
right to select one separate counsel, reasonably satisfactory to the indemnified
and indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

9.      Unlegended Shares and 144 Sales.

(a)      Delivery of Unlegended Shares. Within five (5) business days (such
fifth business day being the “Unlegended Shares Delivery Date”) after the day on
which the Company has received (i) a notice that Conversion Shares or any other
Common Stock held by Subscribers has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the
Subscribers and, if required, Subscribers’ broker regarding compliance with the
requirements of Rule 144, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscribers) an appropriate instruction and opinion of
such counsel, directing the delivery of shares of Common Stock without any
legends including the legend set forth in Section 2(h) above (the “Unlegended
Shares”); and (z) cause the transmission of the certificates representing the
Unlegended Shares together with a legended certificate representing the balance
of the submitted Common Stock certificate, if any, to the Subscribers at the
address specified in the notice of sale, via express courier, by electronic
transfer or otherwise on or before the Unlegended Shares Delivery Date.

11 

 



(b)      DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscribers’ prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system. Such delivery must be made on or before the
Unlegended Shares Delivery Date. 

(c)      Late Delivery of Unlegended Shares. The Company understands that a
delay in the delivery of the Unlegended Shares pursuant to Section 9 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscribes. As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default. If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 9 for an aggregate of thirty days, then each Subscriber
or assignee holding Securities subject to such default may, at its option,
require the Company to redeem all or any portion of the Unlegended Shares
subject to such default at a price per share equal to the greater of (i) 105% of
the Purchase Price paid by the Subscriber for the Unlegended Shares that were
not timely delivered, or (ii) a fraction in which the numerator is the highest
closing price of the Common Stock during the aforedescribed thirty day period
and the denominator of which is the lowest conversion price or exercise price,
as the case may be, during such thirty day period, multiplied by the price paid
by Subscriber for such Common Stock (“Unlegended Redemption Amount”). The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand.

 

(d)      Injunction. In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 9 and the Company is required to
deliver such Unlegended Shares pursuant to Section 9, the Company may not refuse
to deliver Unlegended Shares based on any claim that Subscriber or anyone
associated or affiliated with Subscriber has not complied with Subscriber’s
obligations under the Transaction Documents, or for any other reason, unless, an
injunction or temporary restraining order from a court, on notice, restraining
and or enjoining delivery of such Unlegended Shares shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of Subscriber in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Common Stock which is subject to the injunction
or temporary restraining order, (ii) the closing price of the Common Stock on
the trading day before the issue date of the injunction multiplied by the number
of Unlegended Shares to be subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to Subscriber to the extent Subscriber
obtains judgment in Subscriber’s favor.

 

(e)      Buy-In. In addition to any other rights available to Subscribers, if
the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if a Subscriber’s
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.

 

 

12 

 



 



(f)      144 Default. At any time commencing six months after the Closing Date,
in the event the Subscribers are not permitted to sell any of the Conversion
Shares without any restrictive legend or if such sales are permitted but subject
to volume limitations or further restrictions on resale as a result of the
unavailability to Subscribers of Rule 144(b)(1)(i) under the 1933 Act or any
successor rule (a “144 Default”), for any reason including but not limited to
failure by the Company to file quarterly, annual or any other filings required
to be made by the Company by the required filing dates, or the Company’s failure
to make information publicly available which would allow Subscribers’ reliance
on Rule 144 in connection with sales of Conversion Shares, except due to a
change in current applicable securities laws or because the Subscriber is an
Affiliate (as defined under Rule 144) of the Company, then the Company shall pay
Subscribers as liquidated damages and not as a penalty for each thirty days (or
such lesser pro-rata amount for any period less than thirty days) an amount
equal to one percent (1%) of the purchase price of the Conversion Shares subject
to such 144 Default. Liquidated Damages shall not be payable pursuant to this
Section 9(f) in connection with Shares for such times as such Shares may be sold
by the holder thereof without any legend or volume or other restrictions
pursuant to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective
registration statement.

 

10.      Miscellaneous.

(a)      Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Attitude Drinks
Incorporated, 712 U.S. Highway 1, Suite #200, North Palm Beach, FL 33408, Attn:
Roy Warren, CEO and President, facsimile: (561) 799-5039, with a copy by
facsimile only to: ________, _______________, Attn: _____, Esq., facsimile:
(___) ___-____, and (ii) if to the Subscribers, to: the address and fax number
indicated on the Signature page hereto, with an additional copy by fax only to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575.

(b)      Entire Agreement; Assignment. This Exchange Agreement and other
documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties. Neither the Company nor the
Subscribers has relied on any representations not contained or referred to in
this Exchange Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscribers.

13 

 



(c)      Counterparts/Execution. This Exchange Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Exchange Agreement may be executed by facsimile signature and delivered by
electronic transmission.

(d)      Law Governing this Exchange Agreement. This Exchange Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of laws. References in the Transaction
Documents to laws, rules, regulations and forms shall also include successors to
and functionally equivalent replacements of such laws, rules, regulations and
forms. A successor rule to Rule 144(b)(1)(i) shall include any rule that would
be available to a non-Affiliate of the Company for the sale of Common Stock not
subject to volume restrictions and after a six month holding period. Any action
brought by either party against the other concerning the transactions
contemplated by this Exchange Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York. The parties to this Exchange Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The parties executing this Exchange Agreement and other
agreements referred to herein or delivered in connection herewith on behalf of
the Company agree to submit to the in personam jurisdiction of such courts and
hereby irrevocably waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Exchange Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Exchange
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Exchange
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

(e)      Specific Enforcement, Consent to Jurisdiction. The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Exchange Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Exchange
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity. Subject to Section 10(d) hereof, the Company and each Subscribers
hereby irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

(f)      Damages. In the event the Subscribers is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscribers may elect to receive the greater of actual damages or such
liquidated damages. In the event the Subscribers is granted rights under
different sections of the Transaction Documents relating to the same subject
matter or which may be exercised contemporaneously, or pursuant to which damages
or remedies are different, Subscriber is granted the right in Subscriber’s
absolute discretion to proceed under such section as Subscriber elects.



14 

 



(g)      Calendar Days. All references to “days” in the Transaction Documents
shall mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

(h)      Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Exchange Agreement have been inserted only for the purposes
of convenience; such captions are not a part of this Exchange Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Exchange Agreement.

(i)      Severability. In the event that any term or provision of this Exchange
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Exchange Agreement, which shall be
enforced as if the unenforceable term or provision were deleted, or (ii) by or
before any other authority of any of the terms and provisions of this Exchange
Agreement.

(k)      Maximum Liability. In no event shall the liability of the Subscribers
or permitted successor hereunder or under any Transaction Document or other
agreement delivered in connection herewith be greater in amount than the dollar
amount of the net proceeds actually received by Subscribers or successor upon
the sale of Conversion Shares.

[SIGNATURE PAGE TO FOLLOW]



15 

 



 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

Attitude Drinks, Inc.

a Delaware corporation

 

 

 

 

By: _________________________________

Name: Roy G. Warren

                Title: CEO

 

Dated: May 21, 2015

 

 



SUBSCRIBER   Surrendered Notes being Preferred Stock                 Name of
Subscriber               [RC]               Address:     Warrants              
      Fax No.: __________________________               Taxpayer ID# (if
applicable):___________     AIRs                 (Signature)       By:      

 

 

 

 

 

16 

 



 

LIST OF EXHIBITS AND SCHEDULES

 

 



  Exhibit A Certificate of Designation (filed as Exhibit 3.3 on Form 8-K August
12, 2015)         Exhibit B Form of Warrant (filed as Exhibit 4.1 on Form 8-K
August 18, 2015)         Exhibit C Form of AIR (filed as Exhibit 4.2 on Form 8-K
August 18, 2015)         Exhibit D Form of Legal Opinion (Not provided at
closing)         Schedule 1 List of Subscribers         Schedule 3(i) Past due
SEC Reports

 

 





 

17 

 



 

Schedule 1

List of Subscribers

  

 



Name of Subscriber & Address $ Amount to Convert Issued Preferred Stock Shares  
    Alpha Capital Anstalt $2,178,568 2,179 Pradafant 7     9490 Furstentums    
Vaduz, Lichenstein           Whalehaven Capital Fund Limited 578,304 579 285
Grand Avenue     Patriot Center     Building 5, 2nd Floor     Englewood, New
Jersey 07631           Southridge Partners II LP 552,308 553 90 Grove Street    
Suite 206     Ridgefield, Connecticut 06877           Tarpon Bay Partners LLC
32,500 33 90 Grove Street     Suite 206     Ridgefield, Connecticut 06877      
   

 



 

 

18 

 

 

Schedule 3(i)

Past due SEC Reports

For Attitude Drinks Incorporated

 

 

Attitude Drinks Incorporated will be preparing and filing the following past due
SEC filings in the next 30-60 days:

 

Form 10-Q for the 3 months ended June 30, 2014

 

Form 10-Q for the 6 months ended September 30, 2014

 

Form 10-Q for the 9 months ended December 31, 2014

 

Note as of the August 18, 2015 closing date, the above filings have been
prepared and filed with the Securities Exchange Commission. The Form 10-K for
the fiscal year ended March 31, 2015 is expected to be filed in late August,
2015 and first half of September, 2015 based on the receipt of additional
financing.

 

 

19



--------------------------------------------------------------------------------

 

